Citation Nr: 1600685	
Decision Date: 01/08/16    Archive Date: 01/21/16

DOCKET NO.  10-46 181	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for a psychiatric disorder, to include bipolar disorder and posttraumatic stress disorder (PTSD).

2.  Entitlement to an initial rating in excess of 10 percent for degenerative joint disease, right knee, status post meniscus repair with scars.


ATTORNEY FOR THE BOARD

C. Jones, Associate Counsel


INTRODUCTION

The Veteran had active military service from November 2005 to November 2007.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia, which, in relevant part, granted service connection for a right knee disability and assigned a noncompensable rating, effective November 16, 2007.  The rating decision also denied service connection for bipolar disorder and PTSD.

Thereafter, in a July 2015 rating decision, the RO increased the rating for the service-connected right knee disability to 10 percent disabling, effective November 16, 2007.

The Board notes that the Veteran filed separate claims of service connection for PTSD and bipolar disorder.  However, pursuant to the holding of the United States Court of Appeals for Veterans Claims (Court) in Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009), the Board has combined and recharacterized the Veteran's multiple service connection claims for psychiatric disorders as a claim of service connection for a psychiatric disorder, to include PTSD and bipolar disorder, as set forth on the title page.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

With regard to the claim of service connection for a psychiatric disorder, in the appellant's June 2010 notice of disagreement and October 2010 substantive appeal (VA Form 9), he noted a number of private health care providers who treated and diagnosed his psychiatric conditions.  VA must make reasonable attempts to obtain those records.  See Massey v. Brown, 7 Vet. App. 204 (1994).  

Additionally, in the October 2010 substantive appeal, the Veteran reported that he had loss in range of motion in the right knee as well as painful scarring.  He noted that the right knee scar was painful to the touch and also sent a light tingling sensation down the right leg. 

A review of the claims file reveals that the Veteran was afforded a VA examination in December 2008.  At that time, he reported constant stiffness, swelling, instability and pain in the medial aspect of the knee.  The pain was without radiation and was exacerbated with physical activity.  Range of motion testing revealed flexion to 140 degrees and extension to 0 degrees.  Subsequent VA medical records demonstrate persistent complaints of and treatment for right knee pain.  Notably, records dated in December 2011 indicate surgery for right knee torn medial meniscus.  Further, records dated in April 2014 reveal additional injury to the right knee.  

In light of the continued complaints of pain, surgery and additional injury, the Board finds that a VA examination should be provided to determine the current severity of the Veteran's service-connected right knee disability.  

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify any private medical treatment for a psychiatric disorder, to include the providers referenced in the June 2010 notice of disagreement, and furnish appropriate authorization for the release of these medical records. 

If the Veteran fails to furnish the necessary releases for private treatment records, he should be advised to obtain the records and submit them to VA. 

If any requested records cannot be obtained, inform the Veteran of this fact, of the efforts made to obtain the records and of any additional efforts that will be made with regard to his appeals.

2.  If and only if the medical records reveal a diagnosis of a psychiatric disorder, then schedule the Veteran for a VA examination to determine the etiology of any diagnosed psychiatric disorder.  The claims file, including this remand, must be reviewed by the examiner and such review should be noted in the examination report.

The examiner should identify all psychiatric disorders found on examination and diagnosed in the medical evidence of record.  For each diagnosed psychiatric disorder, the examiner is to provide the following opinion:

a.  Is it at least as likely as not (a 50 percent probability or more) that any diagnosed psychiatric disorder is caused by the Veteran's service-connected right knee disability?

b.  Is it at least as likely as not (a 50 percent probability or more) that any diagnosed psychiatric disorder has been aggravated by the Veteran's service-connected right knee disability?

If aggravation is found, please identify the baseline level of disability prior to aggravation, to the extent possible, based on the medical evidence and also any lay statements as to the severity of the condition over time.

c.  Is it as least as likely as not (a 50 percent probability or more) that any diagnosed psychiatric disorder had its onset during military service or is otherwise etiologically related to such service?

If PTSD is diagnosed, the examiner must identify the stressor upon which it is based.

A complete rationale must be provided for all opinions expressed.  If the examiner cannot provide an opinion without resorting to speculation, he or she must provide a complete explanation stating why this is so. 

3.  Schedule the Veteran for a VA examination to determine the current severity of his service-connected right knee disability.  The claims file, including this remand, must be reviewed by the examiner and such review should be noted in the examination report.

The examiner should report the range of motion of the Veteran's right knee extension and flexion in degrees.

The examiner should determine whether the knee disability is manifested by weakened movement, excess fatigability, incoordination, or pain.  These determinations should be expressed in terms of the degree of additional range-of-motion loss due to weakened movement, excess fatigability, incoordination, or pain.

The examiner must specifically discuss flare-ups reported by the Veteran and determine whether the flare -ups are associated with additional functional loss.  If so, he or she should estimate the degrees of lost motion during such flare -ups.  

The examiner must also indicate the presence or absence of lateral instability and/or recurrent subluxation in the Veteran's right knee, if any.  If instability is present, the examiner must specifically state whether such instability is slight, moderate, or severe.  If instability is not found, the examiner should so state.

The examiner must also determine the severity of the right knee scars.  The examiner should provide the measurements of the scars, and indicate whether they are deep (associated with underlying soft tissue damage) or superficial, unstable, painful, or cause limitation of motion.  The examiner should also note any other symptomatology associated with the scars. 

Complete neurologic findings should also be included.

4.  If any benefit sought on appeal is not fully granted issue a supplemental statement of the case.  Then return the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

